Per Curiam.
1. Under the pleadings and the evidence the court did not err in refusing to grant an interlocutory injunction.
2. An issue riot made by the pleadings of either party is not before the court, though evidence upon the issue was submitted upon the hearing for interlocutory injunction, and counsel for both parties, in their briefs of file in this court, treat the issue as in the case. See Hicks v. Marshall, 67 Ga. 713; Martin v. Nichols, 127 Ga. 705 (56 S. E. 995). Judgment affirmed.

All the Justices concur.

Petition for injunction. Before Judge Harrell. Calhoun superior court. March 4, 1919.
Milner & Farkas, for plaintiff.
Yeomans & Wilkinson and Robert R. Forrester, for defendants.